DIXON, J.,
CONCURS in the denial, and is of the opinion that contribution from the city is not available because its obligation in solido with NOPSI is imperfect, the city being only secondarily liable; therefore, although plaintiff might have recovered from both, those principally liable could not enforce contribution from the city. Indeed, if cast, the city would have a right of contribution or indemnity. C.C. 2106; Cline v. Crescent City Rr., 41 La. Ann. 1031, 6 So. 851; Bewley v. Maryland, La., 285 So.2d 216.